 1
 2
 3
 4
 5
 6
 7
 8
 9                   UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA
11
12   PERLA MAGENO an individual,   Case No.: 2:19-cv-06473-DSF-FFM

13   Plaintiff,
14                                  DISMISSAL WITH PREJUDICE
     v.
15   DAVIDSTEA INC., a Canadian
16   Corporation and DOES 1-10,
     inclusive,
17   Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff Perla Mageno (“Plaintiff”) and DavidsTea Inc.
 3   (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4   Complaint in the above-entitled action, in its entirety. Each party shall bear his or
 5   its own attorneys’ fees, expert fees, and costs.
 6         IT IS SO ORDERED.
 7   DATED: March 24, 2020

 8                                           Honorable Dale S. Fischer
 9                                           UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                1
